                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 BRANDON DIXON, Individually and                  CV-19-37-GF-BMM
 on Behalf of Similarly Situated Persons,
                                                      ORDER
 Plaintiffs,

 -vs-

 MOUNTAIN VIEW PIZZA COMPANY
 D/B/A PAPA JOHN'S PIZZA, RICK
 MOHLER, and ALLISON MOHLER

        Plaintiffs have moved for admission of Joe P. Leniski, Jr., Esq. (Mr.
Leniski) to practice before this Court in this case with John M. Fitzpatrick, Esq. to
act as local counsel. (Doc 3.) Mr. Leniski’s application appear to be in
compliance with L.R. 83.1(d).

        IT IS HEREBY ORDERED:

        Plaintiffs’ motion to allow Mr. Leniski to appear on their behalf (Doc. 3) is
GRANTED on the following conditions:

        1. Local counsel, Mr. Fitzpatrick, will be designated as lead counsel or as
co-lead counsel with Mr. Leniski. Mr. Leniski must do his own work. He must do
his own writing, sign his own pleadings, motions, briefs and other documents
served or filed by him, and, if designated co-lead counsel, must appear and
participate personally in all proceedings before the Court. Local counsel, Mr.
Fitzpatrick, shall also sign such pleadings, motions and briefs and other

                                            -1-
documents served or filed.

      2. Admission is not granted until Mr. Leniski, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of his
admission under the terms set forth above.

      3. Admission is personal to Mr. Leniski.

      DATED this 21st day of June, 2019.




                                      -2-
